Supplemental judgment, Supreme Court, New York County (Walter Schackman, J.), entered December 9, 1992, inter alia, distributing the marital property equally and awarding plaintiff maintenance of $400 a week for three years and counsel fees of $50,000, unanimously affirmed, without costs.
The trial court did not abuse its discretion in dividing the marital property equally, rather than in a manner commensurate with the parties’ respective earnings over their 13-year marriage. Nor was the award of $50,000 in legal fees to plaintiff an abuse of discretion. The record provides ample support for the court’s criticism of defendant and his attorney, including frivolous appeals that were never perfected, the belated substitution of defendant’s new father-in-law as lead attorney despite his admitted lack of knowledge of matrimonial law, and defendant’s excessive interference with his attorney’s performance, and no support for defendant’s contention of misconduct by plaintiff.
Concerning the award of maintenance, the record confirms that the court considered the factors listed in Domestic Relations Law § 236 (B) (6) and reasonably determined that the award was necessary to maintain the marital standard of living (Williamson v Williamson, 84 AD2d 606, lv denied 55 NY2d 604). We have considered defendant’s other arguments and find them to be without merit. Concur — Rosenberger, J. P., Ellerin, Kupferman and Nardelli, JJ.